 



Exhibit 10.2
 
 
EMPLOYMENT AGREEMENT
 
by and between
 
NOBLE DRILLING CORPORATION
 
and
 
BRUCE W. BUSMIRE
 
September 26, 2005
 
 

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
TABLE OF CONTENTS

                              Page   1.   Employment     1   2.   Employment
Term     2  
 
  (a)   Term     2  
 
  (b)   Relationship Prior to Effective Date     2   3.   Positions and Duties  
  2   4.   Compensation and Related Matters     3  
 
  (a)   Base Salary     3  
 
  (b)   Annual Bonus     3  
 
  (c)   Employee Benefits     4  
 
      (i)           Incentive, Savings and Retirement Plans     4  
 
      (ii)          Welfare Benefit Plans     4  
 
  (d)   Expenses     4  
 
  (e)   Fringe Benefits     5  
 
  (f)   Vacation     5   5.   Termination of Employment     5  
 
  (a)   Death     5  
 
  (b)   Disability     5  
 
  (c)   Termination by Company     5  
 
  (d)   Termination by Executive     6  
 
  (e)   Notice of Termination     7  
 
  (f)   Date of Termination     7   6.   Obligations of the Company Upon
Termination     8  
 
  (a)   Good Reason or During the Window Period; Other Than for Cause, Death    
   
 
      or Disability     8  
 
  (b)   Death     10  
 
  (c)   Disability     11  
 
  (d)   Cause; Other than for Good Reason or During the Window Period     11  
7.   Certain Additional Payments by the Company     11   8.   Representations
and Warranties     14   9.   Confidential Information     14   10.   Certain
Definitions     15  
 
  (a)   Effective Date     15  
 
  (b)   Change of Control Period     15  
 
  (c)   Change of Control     15   11.   Full Settlement     17   12.   No
Effect on Other Contractual Rights     17   13.   Indemnification; Directors and
Officers Insurance     17   14.   Injunctive Relief     18   15.   Governing Law
    18   16.   Notices     18  

i



--------------------------------------------------------------------------------



 



                  17.   Binding Effect; Assignment; No Third Party Benefit    
19   18.   Miscellaneous     19  
 
  (a)   Amendment     19  
 
  (b)   Waiver     19  
 
  (c)   Withholding Taxes     20  
 
  (d)   Nonalienation of Benefits     20  
 
  (e)   Severability     20  
 
  (f)   Entire Agreement     20  
 
  (g)   Captions     20  
 
  (h)   References     20  

ii



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 26,
2005, by and between NOBLE DRILLING CORPORATION, a Delaware corporation (the
“Company”), and BRUCE W. BUSMIRE (the “Executive”);
WITNESSETH:
     WHEREAS, the Company is a wholly-owned indirect subsidiary of Noble
Corporation (“Noble”); and
     WHEREAS, the Board of Directors of Noble (i) has elected the Executive to
the offices of Senior Vice President and Chief Financial Officer, Treasurer, and
Controller of Noble and (ii) has authorized Noble to guarantee the performance
by the Company of its obligations hereunder; and
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company and/or its affiliated companies (as defined below), including
Noble, will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined in
Paragraph 10(c)); and
     WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company and/or its affiliated
companies currently and in the event of any pending or threatened Change of
Control, and to provide the Executive with compensation and benefits upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations; and
     WHEREAS, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby, the
Company and the Executive hereby agree as follows:
     1. Employment. The Company agrees that the Company or an affiliated company
will continue the Executive in its employ, and the Executive agrees to remain in
the employ of the Company or an affiliated company, for the period set forth in
Paragraph 2(a), in the positions and with the duties and responsibilities set
forth in Paragraph 3, and upon the other terms and conditions herein provided.
As used in this Agreement, the term “affiliated company” shall include any
company controlled by, controlling or under common control with the Company.

1



--------------------------------------------------------------------------------



 



     2. Employment Term.
     (a) Term. The employment of the Executive by the Company or an affiliated
company as provided in Paragraph 1 shall be for the period commencing on the
Effective Date (as defined in Paragraph 10(a)) through and ending on the third
anniversary of such date (the “Employment Term”).
     (b) Relationship Prior to Effective Date. The Executive and the Company
acknowledge that, except as may otherwise be provided under any written
agreement between the Executive and the Company other than this Agreement, the
employment of the Executive by the Company is “at will” and, prior to the
Effective Date, may be terminated by either the Executive or the Company at any
time. Moreover, if prior to the Effective Date, the Executive’s employment with
the Company terminates, then the Executive shall have no further rights under
this Agreement. For purposes of this Paragraph 2(b) only, the term “Company”
shall mean and include the company that employs Executive, whether Noble
Drilling Corporation or an affiliated company of Noble Drilling Corporation.
     3. Positions and Duties.
     (a) During the Employment Term, the Executive’s position (including status,
offices, titles and reporting requirements), duties, functions, responsibilities
and authority shall be at least commensurate in all material respects with the
most significant of those held or exercised by or assigned to the Executive in
respect of the Company or any affiliated company at any time during the 120-day
period immediately preceding the Effective Date.
     (b) During the Employment Term, the Executive shall devote the Executive’s
full time, skill and attention, and the Executive’s reasonable best efforts,
during normal business hours to the business and affairs of the Company, and in
furtherance of the business and affairs of its affiliated companies, to the
extent necessary to discharge faithfully and efficiently the duties and
responsibilities delegated and assigned to the Executive herein or pursuant
hereto, except for usual, ordinary and customary periods of vacation and absence
due to illness or other disability; provided, however, that the Executive may
(i) serve on industry-related, civic or charitable boards or committees,
(ii) with the approval of the Board of Directors of Noble (the “Noble Board”),
serve on corporate boards or committees, (iii) deliver lectures, fulfill
speaking engagements or teach at educational institutions, and (iv) manage the
Executive’s personal investments, so long as such activities do not
significantly interfere with the performance and fulfillment of the Executive’s
duties and responsibilities as an employee of the Company or an affiliated
company in accordance with this Agreement and, in the case of the activities
described in clause (ii) of this proviso, will not, in the good faith judgment
of the Noble Board, constitute an actual or potential conflict of interest with
the business of the Company or an affiliated company. It is expressly understood
and agreed that, to the extent that any such activities have been conducted by
the Executive during the term of the Executive’s employment by the Company or
its affiliated companies prior to the Effective Date consistent with the
provisions of this Paragraph 3(b), the continued conduct of such activities (or
of activities similar in nature and scope thereto) subsequent to the Effective
Date shall not thereafter be deemed to interfere with

2



--------------------------------------------------------------------------------



 



the performance and fulfillment of the Executive’s duties and responsibilities
to the Company and its affiliated companies.
     (c) In connection with the Executive’s employment hereunder, the Executive
shall be based at the location where the Executive was regularly employed
immediately prior to the Effective Date or any office which is the headquarters
of the Company or Noble and is less than 50 miles from such location, subject,
however, to required travel on the business of the Company and its affiliated
companies to an extent substantially consistent with the Executive’s business
travel obligations during the three-year period immediately preceding the
Effective Date.
     (d) All services that the Executive may render to the Company or any of its
affiliated companies in any capacity during the Employment Term shall be deemed
to be services required by this Agreement and consideration for the compensation
provided for herein.
     4. Compensation and Related Matters.
     (a) Base Salary. During the Employment Term, the Executive shall receive an
annual base salary (“Base Salary”) at least equal to 12 times the highest
monthly base salary paid or payable, including any base salary that has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the 12-month period immediately preceding the month in
which the Effective Date occurs. The Base Salary shall be payable in
installments in accordance with the general payroll practices of the Company in
effect at the time such payment is made, but in no event less frequently than
monthly, or as otherwise mutually agreed upon. During the Employment Term, the
Executive’s Base Salary shall be subject to such increases (but not decreases)
as may be determined from time to time by the Noble Board in its sole
discretion; provided, however, that the Executive’s Base Salary (i) shall be
reviewed by the Noble Board no later than 12 months after the last salary
increase awarded to the Executive prior to the Effective Date and thereafter at
least annually, with a view to making such upward adjustment, if any, as the
Noble Board deems appropriate, and (ii) shall be increased at any time and from
time to time as shall be substantially consistent with increases in base salary
generally awarded in the ordinary course of business to the Executive’s peer
executives of the Company or any of its affiliated companies. Base Salary shall
not be reduced after any such increase. The term Base Salary as used in this
Agreement shall refer to the Base Salary as so increased. Payments of Base
Salary to the Executive shall not be deemed exclusive and shall not prevent the
Executive from participating in any employee benefit plans, programs or
arrangements of the Company and its affiliated companies in which the Executive
is entitled to participate. Payments of Base Salary to the Executive shall not
in any way limit or reduce any other obligation of the Company hereunder, and no
other compensation, benefit or payment to the Executive hereunder shall in any
way limit or reduce the obligation of the Company regarding the Executive’s Base
Salary hereunder.
     (b) Annual Bonus. In addition to Base Salary, the Executive shall be
awarded, in respect of each fiscal year of the Company ending during the
Employment Term, an annual bonus (the “Annual Bonus”) in cash in an amount at
least equal to the Executive’s highest aggregate bonus under all Company bonus
plans, programs,

3



--------------------------------------------------------------------------------



 



arrangements and awards (including the Company’s Short-Term Incentive Plan and
any successor plan) in respect of any fiscal year in the three full fiscal year
period ended immediately prior to the Effective Date (annualized for any fiscal
year consisting of less than 12 full months or with respect to which the
Executive has been employed by the Company or any of its affiliated companies
for less than 12 full months) (such highest amount is hereinafter referred to as
the “Recent Annual Bonus”). Each such Annual Bonus shall be paid no later than
the end of the third month of the fiscal year next following the fiscal year in
respect of which the Annual Bonus is awarded, unless the Executive shall elect
to defer the receipt of such Annual Bonus.
     (c) Employee Benefits.
     (i) Incentive, Savings and Retirement Plans. During the Employment Term,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, programs and arrangements applicable generally to the
Executive’s peer executives of the Company and its affiliated companies, but in
no event shall such plans, programs and arrangements provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, programs and arrangements as in effect at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, those provided generally at any time after the Effective Date to
the Executive’s peer executives of the Company and its affiliated companies.
     (ii) Welfare Benefit Plans. During the Employment Term, the Executive
and/or the Executive’s family, as the case may be, shall be eligible to
participate in and shall receive all benefits under all welfare benefit plans,
programs and arrangements provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans, programs and arrangements) to the extent applicable
generally to the Executive’s peer executives of the Company and its affiliated
companies, but in no event shall such plans, programs and arrangements provide
the Executive with welfare benefits that are less favorable, in the aggregate,
than the most favorable of such plans, programs and arrangements as in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, those provided
generally at any time after the Effective Date to the Executive’s peer
executives of the Company and its affiliated companies.
     (d) Expenses. During the Employment Term, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing the Executive’s duties and responsibilities hereunder in
accordance with the most favorable policies, practices and procedures of the
Company and its affiliated companies as in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to the Executive’s peer executives of the Company and its affiliated
companies.

4



--------------------------------------------------------------------------------



 



     (e) Fringe Benefits. During the Employment Term, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues and, if applicable, use of an automobile
and payment of related expenses, in accordance with the most favorable policies,
practices and procedures of the Company and its affiliated companies as in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time after the Effective Date with respect to the
Executive’s peer executives of the Company and its affiliated companies.
     (f) Vacation. During the Employment Term, the Executive shall be entitled
to paid vacation and such other paid absences, whether for holidays, illness,
personal time or any similar purposes, in accordance with the most favorable
policies, practices and procedures of the Company and its affiliated companies
as in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time after the Effective Date with respect to the
Executive’s peer executives of the Company and its affiliated companies.
     5. Termination of Employment.
     (a) Death. The Executive’s employment shall terminate automatically upon
the Executive’s death during the Employment Term.
     (b) Disability. If the Company determines in good faith that the Disability
(as defined below) of the Executive has occurred during the Employment Term, the
Company may give the Executive notice of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment hereunder
shall terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”); provided, that within the 30-day
period after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
hereunder on a full-time basis for an aggregate of 180 days within any given
period of 270 consecutive days (in addition to any statutorily required leave of
absence and any leave of absence approved by the Company) as a result of
incapacity of the Executive, despite any reasonable accommodation required by
law, due to bodily injury or disease or any other mental or physical illness,
which will, in the opinion of a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal
representative, be permanent and continuous during the remainder of the
Executive’s life.
     (c) Termination by Company. The Company may terminate the Executive’s
employment hereunder for Cause (as defined below). For purposes of this
Agreement, “Cause” shall mean:
     (i) the willful and continued failure of the Executive to perform
substantially the Executive’s duties hereunder (other than any such failure
resulting from bodily injury or disease or any other incapacity due to mental or
physical illness) after a written

5



--------------------------------------------------------------------------------



 



demand for substantial performance is delivered to the Executive by the Board or
the Noble Board, or the Chief Executive Officer of the Company or Noble, which
specifically identifies the manner in which the Board or the Noble Board, or the
Chief Executive Officer of the Company or Noble, believes the Executive has not
substantially performed the Executive’s duties; or
     (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably detrimental to the Company and/or
its affiliated companies, monetarily or otherwise.
For purposes of this provision, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless done, or omitted to be done, by
the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of Noble. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or the Noble Board or upon the instructions of the Chief Executive Officer
or another senior officer of Noble or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company and its
affiliated companies. The cessation of employment of the Executive shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than two-thirds of the entire membership of the Noble Board then in office
at a meeting of the Noble Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Noble Board) finding
that, in the good faith opinion of the Noble Board, the Executive is guilty of
the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.
     (d) Termination by Executive. The Executive may terminate the Executive’s
employment hereunder (i) at any time during the Employment Term for Good Reason
(as defined below) or (ii) during the Window Period (as defined below) without
any reason.
For purposes of this Agreement, the “Window Period” shall mean the 30-day period
immediately following the first anniversary of the Effective Date, and “Good
Reason” shall mean any of the following (without the Executive’s express written
consent):
     (i) the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), duties, functions, responsibilities or authority as
contemplated by Paragraph 3(a) of this Agreement, or any other action by the
Company or Noble that results in a diminution in such position, duties,
functions, responsibilities or authority, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company or Noble promptly after receipt of notice thereof
given by the Executive;
     (ii) any failure by the Company to comply with any of the provisions of
Paragraph 4 of this Agreement, other than an isolated, insubstantial and
inadvertent

6



--------------------------------------------------------------------------------



 



     action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;
     (iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Paragraph 3(c) of this Agreement or the
Company’s requiring the Executive to travel on the Company’s or its affiliated
companies’ business to a substantially greater extent than during the three-year
period immediately preceding the Effective Date;
     (iv) any failure by the Company to comply with and satisfy Paragraph 17(c)
of this Agreement; or
     (v) any purported termination by the Company of the Executive’s employment
hereunder otherwise than as expressly permitted by this Agreement, and for
purposes of this Agreement, no such purported termination shall be effective.
For purposes of this Paragraph 5(d), any good faith determination of “Good
Reason” made by the Executive shall be conclusive.
     (e) Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive (other than a termination pursuant
to Paragraph 5(a)) shall be communicated by a Notice of Termination (as defined
below) to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) in the case of a termination for
Disability, Cause or Good Reason, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) specifies the Date of
Termination (as defined in Paragraph 5(f) below); provided, however, that
notwithstanding any provision in this Agreement to the contrary, a Notice of
Termination given in connection with a termination for Good Reason shall be
given by the Executive within a reasonable period of time, not to exceed
120 days, following the occurrence of the event giving rise to such right of
termination. The failure by the Company or the Executive to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Disability, Cause or Good Reason shall not waive any right of the Company or the
Executive hereunder or preclude the Company or the Executive from asserting such
fact or circumstance in enforcing the Company’s or the Executive’s rights
hereunder.
     (f) Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean the effective date of termination of the Executive’s
employment hereunder, which date shall be (i) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death, (ii) if
the Executive’s employment is terminated because of the Executive’s Disability,
the Disability Effective Date, (iii) if the Executive’s employment is terminated
by the Company (or applicable affiliated company) for Cause or by the Executive
for Good Reason, the date on which the Notice of Termination is given, (iv) if
the Executive’s employment is terminated pursuant to Paragraph 2(a), the date on
which the Employment Term ends pursuant to Paragraph 2(a) due to a party’s
delivery of a Notice of Termination thereunder, and (v) if the Executive’s
employment is terminated for any other reason, the date specified in

7



--------------------------------------------------------------------------------



 



the Notice of Termination, which date shall in no event be earlier than the date
such notice is given; provided, however, that if within 30 days after any Notice
of Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties or by a final judgment, order or
decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been perfected).
     6. Obligations of the Company upon Termination.
     (a) Good Reason or During the Window Period; Other Than for Cause, Death or
Disability. If, during the Employment Term, the Company (or applicable
affiliated company) shall terminate the Executive’s employment hereunder other
than for Cause or Disability or the Executive shall terminate the Executive’s
employment either for Good Reason or without any reason during the Window
Period:
     (i) the Company shall pay to the Executive in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts:
     (A) the sum of (1) the Executive’s Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
greater of (I) the Recent Annual Bonus and (II) the Annual Bonus paid or
payable, including by reason of any deferral, to the Executive (and annualized
for any fiscal year consisting of less than 12 full months or for which the
Executive has been employed by the Company or any of its affiliated companies
for less than 12 full months) in respect of the most recently completed fiscal
year of the Company during the Employment Term, if any (such greater amount
hereinafter referred to as the “Highest Annual Bonus”), and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365, and (3) any
compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) and any accrued vacation pay, in each case to the
extent not theretofore paid (the sum of the amounts described in clauses (1),
(2) and (3) are hereinafter referred to as the “Accrued Obligations”); and
     (B) an amount (such amount is hereinafter referred to as the “Severance
Amount”) equal to the product of (1) three and (2) the sum of (x) the
Executive’s Base Salary and (y) the Highest Annual Bonus; and
     (C) a separate lump-sum supplemental retirement benefit (the amount of such
benefit hereinafter referred to as the “Supplemental Retirement Amount”) equal
to the difference between (1) the actuarial equivalent (utilizing for this
purpose the actuarial assumptions utilized with respect to the qualified defined
benefit retirement plan of the Company and its affiliated companies in which the
Executive is eligible to participate (or any successor plan thereto) (the
“Retirement Plan”) during the 120-day period immediately preceding the

8



--------------------------------------------------------------------------------



 



Effective Date) of the benefit payable under the Retirement Plan and any
supplemental and/or excess retirement plan of the Company and its affiliated
companies providing benefits for the Executive (the “SERP”) which the Executive
would receive if the Executive’s employment continued at the compensation level
provided for in Paragraphs 4(a) and 4(b)(i) for the remainder of the Employment
Term, assuming for this purpose that all accrued benefits are fully vested and
that benefit accrual formulas are no less advantageous to the Executive than
those in effect during the 120-day period immediately preceding the Effective
Date, and (2) the actuarial equivalent (utilizing for this purpose the actuarial
assumptions utilized with respect to the Retirement Plan during the 120-day
period immediately preceding the Effective Date) of the Executive’s actual
benefit (paid or payable), if any, under the Retirement Plan and the SERP; and
     (ii) for three years after the Executive’s Date of Termination, or such
longer period as any plan, program or arrangement may provide, the Company shall
continue benefits to the Executive and/or the Executive’s family at least equal
to those that would have been provided to them in accordance with the plans,
programs and arrangements described in Paragraph 4(c)(ii) if the Executive’s
employment had not been terminated, in accordance with the most favorable plans,
programs and arrangements of the Company and its affiliated companies as in
effect and applicable generally to the Executive’s peer executives of the
Company and its affiliated companies and their families during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to the
Executive’s peer executives of the Company and its affiliated companies and
their families; provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility (such continuation of such benefits
for the applicable period herein set forth is hereinafter referred to as
“Welfare Benefit Continuation”) (for purpose of determining eligibility of the
Executive for retiree benefits pursuant to such plans, programs and
arrangements, the Executive shall be considered to have remained employed until
three years after the Date of Termination and to have retired on the last day of
such period); and
     (iii) the Company shall, at its sole expense as incurred, provide the
Executive with outplacement services the scope and provider of which shall be
selected by the Executive in the Executive’s sole discretion; and
     (iv) with respect to all options to purchase Ordinary Shares, par value
US$.10 per share, of Noble (“Ordinary Shares”) held by the Executive pursuant to
a Noble option plan on or prior to the Date of Termination, irrespective of
whether such options are then exercisable, the Executive shall have the right,
during the 60-day period after the Date of Termination, to elect to surrender
all or part of such options in exchange for a cash payment by the Company to the
Executive in an amount equal to the number of Ordinary Shares subject to the
Executive’s option multiplied by the excess of (x) over (y), where (x) equals
the highest reported sale price of an Ordinary Share in any transaction reported

9



--------------------------------------------------------------------------------



 



on the New York Stock Exchange during the 60-day period prior to and including
the Executive’s Date of Termination and (y) equals the purchase price per share
covered by the option. Such cash payments shall be made within 30 days after the
date of the Executive’s election; provided, however, that if the Executive’s
Date of Termination is within six months after the date of grant of a particular
option held by the Executive and the Executive is subject to Section 16(b) of
the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”), any
cash payments related thereto shall be made on the date which is six months and
one day after the date of grant of such option to the extent necessary to
prevent the imposition of the disgorgement provisions under Section 16(b).
     (v) all club memberships and other memberships that the Company was
providing for the Executive’s use at the time Notice of Termination is given
shall, to the extent possible, be transferred and assigned to the Executive at
no cost to the Executive (other than income taxes owed), the cost of transfer,
if any, to be borne by the Company; and
     (vi) all benefits under the Noble Corporation 1991 Stock Option and
Restricted Stock Plan and any other similar plans, including any stock options
or restricted stock held by the Executive, not already vested shall be 100%
vested, to the extent such vesting is permitted under the U.S. Internal Revenue
Code (the “Code”); and
     (vii) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy, practice or arrangement or contract or agreement of the
Company and its affiliated companies (such other amounts and benefits
hereinafter referred to as the “Other Benefits”).
     (b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Term, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for (i) payment of Accrued Obligations (which shall be
paid to the Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination) and the timely payment or
provision of the Welfare Benefit Continuation and the Other Benefits and
(ii) payment to the Executive’s estate or beneficiaries, as applicable, in a
lump sum in cash within 30 days of the Date of Termination of an amount equal to
the sum of the Severance Amount and the Supplemental Retirement Amount. With
respect to the provision of Other Benefits, the term “Other Benefits” as used in
this Paragraph 6(b) shall include, without limitation, and the Executive’s
estate and/or beneficiaries shall be entitled to receive, benefits at least
equal to the most favorable benefits provided by the Company and its affiliated
companies to the estates and beneficiaries of the Executive’s peer executives of
the Company and such affiliated companies under such plans, programs, practices
and policies relating to death benefits, if any, as in effect with respect to
the peer executives and their beneficiaries at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death with respect to

10



--------------------------------------------------------------------------------



 



other of the Executive’s peer executives of the Company and its affiliated
companies and their beneficiaries.
     (c) Disability. If the Executive’s employment is terminated by reason of
the Executive’s Disability during the Employment Term, this Agreement shall
terminate without further obligations to the Executive, other than for
(i) payment of Accrued Obligations (which shall be paid to the Executive in a
lump sum in cash within 30 days of the Date of Termination) and the timely
payment or provision of the Welfare Benefit Continuation and the Other Benefits
and (ii) payment to the Executive in a lump sum in cash within 30 days of the
Date of Termination of an amount equal to the sum of the Severance Amount and
the Supplemental Retirement Amount. With respect to the provision of Other
Benefits, the term “Other Benefits” as used in this Paragraph 6(c) shall
include, without limitation, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company and its
affiliated companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other of the Executive’s peer
executives of the Company and their families at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other of the Executive’s peer executives of the
Company and its affiliated companies and their families.
     (d) Cause; Other than for Good Reason or During the Window Period. If the
Executive’s employment is terminated for Cause during the Employment Term, this
Agreement shall terminate without further obligations to the Executive other
than the obligation to pay to the Executive Base Salary through the Date of
Termination plus the amount of any compensation previously deferred by the
Executive, in each case to the extent theretofore unpaid. If the Executive
voluntarily terminates the Executive’s employment during the Employment Term,
excluding a termination either for Good Reason or without any reason during the
Window Period, this Agreement shall terminate without further obligations to the
Executive, other than for Accrued Obligations and the timely payment or
provision of the Other Benefits. In such case, all Accrued Obligations shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination subject to applicable laws and regulations.
     7. Certain Additional Payments by the Company.
     (a) Notwithstanding any provision in this Agreement to the contrary and
except as set forth below, if it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required pursuant to this Paragraph 7) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any income taxes (and any
interest and penalties imposed with respect thereto) and

11



--------------------------------------------------------------------------------



 



Excise Tax imposed upon the Gross-Up Payment, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Paragraph 7(a), if it shall be
determined that the Executive is entitled to a Gross-Up Payment, but that the
Executive, after taking into account the Payments and the Gross-Up Payment,
would not receive a net after-tax benefit of at least $50,000 (taking into
account both income taxes and any Excise Tax) as compared to the net after-tax
proceeds to the Executive resulting from an elimination of the Gross-Up Payment
and a reduction of the Payments, in the aggregate, to an amount (the “Reduced
Amount”) such that the receipt of payments would not give rise to any Excise
Tax, then no Gross-Up Payment shall be made to the Executive and the Payments,
in the aggregate, shall be reduced to the Reduced Amount.
     (b) Subject to the provisions of Paragraph 7(c), all determinations
required to be made under this Paragraph 7, including whether and when a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP (the “Accounting Firm”) or, as provided below, such
other certified public accounting firm as may be designated by the Executive,
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days after the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. If the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Executive shall
have the option, in the Executive’s sole discretion, to appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the “Accounting
Firm” hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Paragraph 7, shall be paid by the Company to the Executive within five days of
the receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. If the Company exhausts its remedies pursuant to Paragraph 7(c) and
the Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service of the United States (the “Internal Revenue Service”)
that, if successful, would require the payment by the Company of the Gross-Up
Payment (or an additional amount of Gross-Up Payment) in the event the Internal
Revenue Service seeks higher payment. Such notification shall be given as soon
as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay

12



--------------------------------------------------------------------------------



 



such claim prior to the expiration of the 30-day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim;
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including the
acceptance of legal representation with respect to such claim by an attorney
reasonably selected by the Company;
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim; and
     (iv) permit the Company and/or Noble to participate in any proceedings
relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Paragraph 7(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction, and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and provided further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
     (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Paragraph 7(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements

13



--------------------------------------------------------------------------------



 



of Paragraph 7(c)) promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Paragraph 7(c), a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.
     8. Representations and Warranties.
     (a) The Company represents and warrants to the Executive that the
execution, delivery and performance by the Company of this Agreement have been
duly authorized by all necessary corporate action of the Company and do not and
will not conflict with or result in a violation of any provision of, or
constitute a default under, any contract, agreement, instrument or obligation to
which the Company is a party or by which it is bound.
     (b) The Executive represents and warrants to the Company that the
execution, delivery and performance by the Executive of this Agreement do not
and will not conflict with or result in a violation of any provision of, or
constitute a default under, any contract, agreement, instrument or obligation to
which the Executive is a party or by which the Executive is bound.
     9. Confidential Information. The Executive recognizes and acknowledges that
the Company’s and its affiliated companies’ trade secrets and other confidential
or proprietary information, as they may exist from time to time, are valuable,
special and unique assets of the Company’s and/or such affiliated companies’
business, access to and knowledge of which are essential to the performance of
the Executive’s duties hereunder. The Executive confirms that all such trade
secrets and other information constitute the exclusive property of the Company
and/or such affiliated companies. During the Employment Term and thereafter
without limitation of time, the Executive shall hold in strict confidence and
shall not, directly or indirectly, disclose or reveal to any person, or use for
the Executive’s own personal benefit or for the benefit of anyone else, any
trade secrets, confidential dealings or other confidential or proprietary
information of any kind, nature or description (whether or not acquired,
learned, obtained or developed by the Executive alone or in conjunction with
others) belonging to or concerning the Company or any of its affiliated
companies, except (i) with the prior written consent of the Company duly
authorized by its Board, (ii) in the course of the proper performance of the
Executive’s duties hereunder, (iii) for information (x) that becomes generally
available to the public other than as a result of unauthorized disclosure by the
Executive or the Executive’s affiliates or (y) that becomes available to the
Executive on a nonconfidential basis from a source other than the Company or its
affiliated companies who is not bound by a duty of confidentiality, or other
contractual, legal or fiduciary obligation, to the Company, or (iv) as required
by applicable law or legal process. The provisions of this Paragraph 9 shall
continue in effect notwithstanding termination of the Executive’s employment
hereunder for any reason.

14



--------------------------------------------------------------------------------



 



     10. Certain Definitions.
     (a) Effective Date. The “Effective Date” shall mean the first date during
the Change of Control Period (as defined in Paragraph 10(b)) on which a Change
of Control occurs. Notwithstanding anything in this Agreement to the contrary,
if a Change of Control occurs and if the Executive’s employment with the Company
(or applicable affiliated company) is terminated prior to the date on which the
Change of Control occurs, and if it is reasonably demonstrated by the Executive
that such termination of employment (i) was at the request of a third party who
has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.
     (b) Change of Control Period. The “Change of Control Period” shall mean the
period commencing on the date of this Agreement and ending on the third
anniversary of such date; provided, however, that commencing on the date one
year after the date hereof, and on each annual anniversary of such date (such
date and each annual anniversary thereof herein referred to as the “Renewal
Date”), the Change of Control Period shall be automatically extended so as to
terminate three years after such Renewal Date, unless at least 60 days prior to
the Renewal Date the Company shall give notice to the Executive that the Change
of Control Period shall not be so extended.
     (c) Change of Control. For purposes of this Agreement, a “Change of
Control” shall mean:
     (i) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 15% or more of either (A) the then outstanding Ordinary Shares of Noble (the
“Outstanding Parent Shares”) or (B) the combined voting power of the then
outstanding voting securities of Noble entitled to vote generally in the
election of directors (the “Outstanding Parent Voting Securities”); provided,
however, that for purposes of this subparagraph (c)(i) the following
acquisitions shall not constitute a Change of Control: (w) any acquisition
directly from Noble (excluding an acquisition by virtue of the exercise of a
conversion privilege), (x) any acquisition by Noble, (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Noble or any
company controlled by Noble, or (z) any acquisition by any corporation pursuant
to a reorganization, merger, amalgamation or consolidation, if, following such
reorganization, merger, amalgamation or consolidation, the conditions described
in clauses (A), (B) and (C) of subparagraph (iii) of this Paragraph 10(c) are
satisfied; or
     (ii) individuals who, as of the date of this Agreement, constitute the
Noble Board (the “Incumbent Board”) cease for any reason to constitute a
majority of such Board of Directors; provided, however, that any individual
becoming a director of Noble subsequent to the date hereof whose election, or
nomination for election by Noble’s Members, was approved by a vote of a majority
of the directors of Noble then comprising

15



--------------------------------------------------------------------------------



 



the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Noble Board; or
     (iii) consummation of a reorganization, merger, amalgamation or
consolidation of Noble, with or without approval by the Members of Noble, in
each case, unless, following such reorganization, merger, amalgamation or
consolidation, (A) more than 50% of, respectively, the then outstanding shares
of common stock (or equivalent security) of the company resulting from such
reorganization, merger, amalgamation or consolidation and the combined voting
power of the then outstanding voting securities of such company entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Parent Shares and
Outstanding Parent Voting Securities immediately prior to such reorganization,
merger, amalgamation or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, amalgamation
or consolidation, of the Outstanding Parent Shares and Outstanding Parent Voting
Securities, as the case may be, (B) no Person (excluding Noble, any employee
benefit plan (or related trust) of Noble or such company resulting from such
reorganization, merger, amalgamation or consolidation, and any Person
beneficially owning, immediately prior to such reorganization, merger,
amalgamation or consolidation, directly or indirectly, 15% or more of the
Outstanding Parent Shares or Outstanding Parent Voting Securities, as the case
may be) beneficially owns, directly or indirectly, 15% or more of, respectively,
the then outstanding shares of common stock (or equivalent security) of the
company resulting from such reorganization, merger, amalgamation or
consolidation or the combined voting power of the then outstanding voting
securities of such company entitled to vote generally in the election of
directors, and (C) a majority of the members of the board of directors of the
company resulting from such reorganization, merger, amalgamation or
consolidation were members of the Incumbent Board at the time of the execution
of the initial agreement providing for such reorganization, merger, amalgamation
or consolidation; or
     (iv) consummation of a sale or other disposition of all or substantially
all the assets of Noble, with or without approval by the Members of Noble, other
than to a corporation, with respect to which following such sale or other
disposition, (A) more than 50% of, respectively, the then outstanding shares of
common stock (or equivalent security) of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Parent
Shares and Outstanding Parent Voting Securities immediately prior to such sale
or other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Parent
Shares and Outstanding Parent Voting Securities, as the case may be, (B) no
Person (excluding Noble, any employee

16



--------------------------------------------------------------------------------



 



benefit plan (or related trust) of Noble or such corporation, and any Person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 15% or more of the Outstanding Parent Shares or
Outstanding Parent Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 15% or more of, respectively, the then outstanding
shares of common stock (or equivalent security) of such corporation or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and (C) a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Noble Board providing for such sale or other
disposition of assets of Noble; or
     (v) approval by the Members of Noble of a complete liquidation or
dissolution of Noble.
     11. Full Settlement.
     (a) There shall be no right of set off or counterclaim against, or delay
in, any payments to the Executive, or to the Executive’s heirs or legal
representatives, provided for in this Agreement, in respect of any claim against
or debt or other obligation of the Executive or others, whether arising
hereunder or otherwise.
     (b) In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, and such amounts shall
not be reduced whether or not the Executive obtains other employment.
     (c) The Company agrees to pay as incurred, to the full extent permitted by
law, all costs and expenses (including attorneys’ fees) that the Executive, or
the Executive’s heirs or legal representatives, may reasonably incur as a result
of any contest (regardless of the outcome thereof) by the Company, the Executive
or others of the validity or enforceability of, or liability under, any
provision of this Agreement, or any guarantee of performance thereof (including
as a result of any contest by the Executive, or the Executive’s heirs or legal
representatives, about the amount of any payment pursuant to this Agreement),
plus in each case interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.
     12. No Effect on Other Contractual Rights. The provisions of this
Agreement, and any payment provided for hereunder, shall not reduce any amounts
otherwise payable to the Executive, or in any way diminish the Executive’s
rights as an employee of the Company or any of its affiliates, whether existing
on the date of this Agreement or hereafter, under any employee benefit plan,
program or arrangement or other contract or agreement of the Company or any of
its affiliated companies providing benefits to the Executive.
     13. Indemnification; Directors and Officers Insurance. The Company shall
(a) during the Employment Term and thereafter without limitation of time,
indemnify and advance expenses to the Executive to the fullest extent permitted
by the laws of the State of Delaware from time to time in effect and (b) ensure
that during the Employment Term, Noble acquires and

17



--------------------------------------------------------------------------------



 



maintains directors and officers liability insurance covering the Executive (and
to the extent Noble desires, other directors and officers of Noble and/or the
Company and its affiliated companies) to the extent it is available at
commercially reasonable rates as determined by the Noble Board; provided,
however, that in no event shall the Executive be entitled to indemnification or
advancement of expenses under this Paragraph 13 with respect to any proceeding
or matter therein brought or made by the Executive against the Company or Noble
other than one initiated by the Executive to enforce the Executive’s rights
under this Paragraph 13. The rights of indemnification and to receive
advancement of expenses as provided in this Paragraph 13 shall not be deemed
exclusive of any other rights to which the Executive may at any time be entitled
under applicable law, the Certificate of Incorporation or Bylaws of the Company,
the Articles of Association of Noble, any agreement, a vote of shareholders or
members, a resolution of the Board or the Noble Board, or otherwise. The
provisions of this Paragraph 13 shall continue in effect notwithstanding
termination of the Executive’s employment hereunder for any reason.
     14. Injunctive Relief. In recognition of the fact that a breach by the
Executive of any of the provisions of Paragraph 9 will cause irreparable damage
to the Company and/or its affiliated companies for which monetary damages alone
will not constitute an adequate remedy, the Company shall be entitled as a
matter of right (without being required to prove damages or furnish any bond or
other security) to obtain a restraining order, an injunction, an order of
specific performance, or other equitable or extraordinary relief from any court
of competent jurisdiction restraining any further violation of such provisions
by the Executive or requiring the Executive to perform the Executive’s
obligations hereunder. Such right to equitable or extraordinary relief shall not
be exclusive but shall be in addition to all other rights and remedies to which
the Company or any of its affiliated companies may be entitled at law or in
equity, including without limitation the right to recover monetary damages for
the breach by the Executive of any of the provisions of this Agreement.
     15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof.
     16. Notices. All notices, requests, demands and other communications
required or permitted to be given or made hereunder by either party hereto shall
be in writing and shall be deemed to have been duly given or made (i) when
delivered personally, (ii) when sent by telefacsimile transmission, or
(iii) five days after being deposited in the United States mail, first class
registered or certified mail, postage prepaid, return receipt requested, to the
party for which intended at the following addresses (or at such other addresses
as shall be specified by the parties by like notice, except that notices of
change of address shall be effective only upon receipt):

         
 
  If to the Company, at:   Noble Drilling Corporation
 
      13135 South Dairy Ashford, Suite 800
 
      Sugar Land, Texas 77478
 
      Fax No.: (281) 491-2092
 
      Attention: Chief Executive Officer

18



--------------------------------------------------------------------------------



 



         
 
  If to the Executive, at:   Bruce W. Busmire
 
      Noble Drilling Corporation
 
      13135 South Dairy Ashford, Suite 800
 
      Sugar Land, Texas 77478
 
      Fax No.: (281) 491-2092

     17. Binding Effect; Assignment; No Third Party Benefit.
     (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and shall be enforceable by the Executive’s legal
representatives.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
     (c) The Company shall require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, amalgamation or otherwise) to all
or substantially all the business and/or assets of Noble, by agreement in
writing in form and substance reasonably satisfactory to the Executive,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. As
used in this Agreement, the “Company” shall mean the Company as hereinbefore
defined and any successor or assign to the business and/or assets of Noble as
aforesaid which executes and delivers the agreement provided for in this
Paragraph 17(c) or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.
     (d) Nothing in this Agreement, express or implied, is intended to or shall
confer upon any person other than the parties hereto and Noble, and their
respective heirs, legal representatives, successors and permitted assigns, any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.
     18. Miscellaneous.
     (a) Amendment. This Agreement may not be modified or amended in any respect
except by an instrument in writing signed by the party against whom such
modification or amendment is sought to be enforced. No person, other than
pursuant to a resolution of the Board or a committee thereof, which resolution
is approved by the Noble Board or a committee thereof, shall have authority on
behalf of the Company to agree to modify, amend or waive any provision of this
Agreement or anything in reference thereto.
     (b) Waiver. Any term or condition of this Agreement may be waived at any
time by the party hereto which is entitled to have the benefit thereof, but such
waiver shall only be effective if evidenced by a writing signed by such party,
and a waiver on one occasion shall not be deemed to be a waiver of the same or
any other type of breach on a future occasion. No failure or delay by a party
hereto in exercising any right or power hereunder shall operate as

19



--------------------------------------------------------------------------------



 



a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right or power.
     (c) Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
     (d) Nonalienation of Benefits. The Executive shall not have any right to
pledge, hypothecate, anticipate or in any way create a lien upon any payments or
other benefits provided under this Agreement; and no benefits payable hereunder
shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution.
     (e) Severability. If any provision of this Agreement is held to be invalid
or unenforceable, (a) this Agreement shall be considered divisible, (b) such
provision shall be deemed inoperative to the extent it is deemed invalid or
unenforceable, and (c) in all other respects this Agreement shall remain in full
force and effect; provided, however, that if any such provision may be made
valid or enforceable by limitation thereof, then such provision shall be deemed
to be so limited and shall be valid and/or enforceable to the maximum extent
permitted by applicable law.
     (f) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto concerning the subject matter hereof, and from and
after the date of this Agreement, this Agreement shall supersede any other prior
agreement or understanding, both written and oral, between the parties with
respect to such subject matter.
     (g) Captions. The captions herein are inserted for convenience of reference
only, do not constitute a part of this Agreement, and shall not affect in any
manner the meaning or interpretation of this Agreement.
     (h) References. All references in this Agreement to Paragraphs,
subparagraphs and other subdivisions refer to the Paragraphs, subparagraphs and
other subdivisions of this Agreement unless expressly provided otherwise. The
words “this Agreement”, “herein”, “hereof”, “hereby”, “hereunder” and words of
similar import refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. Whenever the words “include”,
“includes” and “including” are used in this Agreement, such words shall be
deemed to be followed by the words “without limitation”. Words in the singular
form shall be construed to include the plural and vice versa, unless the context
otherwise requires.

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer, and the Executive has executed this
Agreement, as of the date first above set forth.

              “COMPANY”
NOBLE DRILLING CORPORATION
 
       
 
       
 
  By:        /s/ Julie J. Robertson
 
       
 
  Name:        Julie J. Robertson
 
       
 
  Title:        Senior Vice President-Administration
 
       
 
       
 
            “EXECUTIVE”
 
       
 
       
 
           /s/ Bruce W. Busmire           Bruce W. Busmire

21